Judgment, Supreme *103Court, Bronx County (Michael Gross, J.), rendered July 17, 2000, convicting defendant, after a jury trial, of manslaughter in the first degree and assault in the second degree, and sentencing him to consecutive terms of 12 V2 to 25 years and 3V2 to 7 years, unanimously affirmed.
Testimony by a detective concerning a testifying eyewitness’s description of defendant was properly admitted to explain police action (see People v Parris, 247 AD2d 221, lv denied 91 NY2d 944). In any event, were we to find this testimony to be improper bolstering, we would find the error to be harmless in view of the strength of the identification testimony (see People v Johnson, 57 NY2d 969).
We perceive no basis for a reduction of sentence. Concur— Williams, P.J., Mazzarelli, Sullivan, Rosenberger and Gonzalez, JJ.